      Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 1 of 6
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                  UNITED STATES DISTRICT COURT                                         April 24, 2019
                                   SOUTHERN DISTRICT OF TEXAS                                       David J. Bradley, Clerk
                                     BROWNSVILLE DIVISION

DANIEL RIVAS,                                           §
                                                        §
         Plaintiff,                                     §
VS.                                                     §    CIVIL ACTION NO. 1:18-CV-00154
                                                        §
G4S SECURE SOLUTIONS (USA), INC.,                       §
                                                        §
         Defendant.                                     §

                                                   ORDER

        Pending before the Court is Defendant G4S Secure Solutions (USA), Inc.’s Motion for

Summary Judgment (Doc. 3). After reviewing the motion, Plaintiff Daniel Rivas’s response, and

the applicable law, the Court finds the Motion well-taken.

        I.       Factual Allegations and Procedural History1

        Rivas worked as a security guard for G4S until 2017, when G4S fired him. Rivas alleges

that G4S fired him because of his national origin. G4S claims it fired him for violating company

policies related to the safeguarding of company-issued firearms.

        The parties were subject to a collective-bargaining agreement (“CBA”).                       (Collective

Bargaining Agreement, Doc. 3-4) Article X of the CBA concerned the “Discipline and Discharge”

of employees, while Article VII set forth the “Grievance and Arbitration” provision. (Id. at Arts.

VII and X)

        After his termination, Rivas started but did not complete Article VII’s grievance process.

(See Formal Information Request and Grievance Procedures, Doc. 3-3, 1–3) Instead, he sued

G4S in state court, alleging national-origin discrimination in violation of Chapter 21 of the Texas

Labor Code. (Pl.’s Original Pet., Doc. 1-1); see TEX. LABOR CODE § 21.051.

        G4S removed the case to federal court based on diversity jurisdiction. Rivas moved to

remand, but the Court denied his motion. (Order, Doc. 17)

1 Consideration of G4S’s Motion does not turn on determining whether evidence exists to support specific factual
allegations. Rather, G4S relies on questions of law related to preemption. The factual summary presents certain of
the parties’ allegations and undisputed matters related to their contractual relationship.
1/6
       Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 2 of 6



        G4S also moved for summary judgment. In that motion, G4S argues that Section 301 of

the Labor Management Relations Act (“LMRA”) preempts Rivas’s state-law claim because the

Court must “analyze whether G4S’s termination of [Rivas] was appropriate under the terms of

the CBA, and whether the CBA mandated arbitration to resolve the dispute.”                               (Mot. for

Summary Judgment, Doc. 3, 7) Rivas responds that his lawsuit would, at most, only tangentially

invoke the CBA, defeating G4S’s preemption argument.2

        II.      Analysis

        The Labor Management Relations Act provides federal jurisdiction over “[s]uits for

violations of contracts between an employer and a labor organization representing employees in

an industry affecting commerce . . . .” 29 U.S.C. § 185(a). If an employee pursues a state-law

claim against an employer subject to a CBA, and resolution of the state-law claim will require

interpretation of the CBA, then the employee’s state-law claim is preempted. Reece v. Houston

Lighting & Power Co., 79 F.3d 485, 487 (5th Cir. 1996) (citing Lingle v. Norge Div. of Magic

Chef, Inc., 486 U.S. 399 (1988)). The LMRA does not preempt state-law claims that only

tangentially involve CBA provisions. Trevino v. Ramos, 197 F.3d 777, 779 (5th Cir. 1999).

“[T]he bare fact that a [CBA] will be consulted in the course of state-law litigation plainly does

not require the claim to be extinguished.” Id. (quoting Livadas v. Bradshaw, 512 U.S. 107, 123

(1994)). Preemption will arise only if the state-law claims are “inextricably intertwined” with

construction of the CBA. Jones v. Roadway Express, Inc., 931 F.2d 1086, 1089 (5th Cir. 1991).

        In this matter, the parties’ central disagreement is whether Rivas’s Texas Labor Code

claim or G4S’s defenses to that cause of action would require the Court to interpret the

applicable CBA.       G4S relies mainly on Reece, arguing that it too concerned an unlawful-

discrimination claim under the Texas Labor Code and that it should control. In response, Rivas




2 G4S also asks the Court to find that the statute of limitations bars any non-preempted Section 301 claim that Rivas
could have made. Because Rivas does not assert a Section 301 claim against G4S, the Court declines to reach this
issue.
2/6
      Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 3 of 6



contends that Roadway is more analogous and requires that the Court deny G4S’s summary-

judgment motion.

       In Reece, the plaintiff–employee sued under the Texas Labor Code, alleging that his

employer denied him promotions and training because of his race. The Fifth Circuit noted that

under Texas law, if the plaintiff established a prima facie case of discrimination, the employer

“would then have the burden of articulating a legitimate, non-discriminatory reason for the

allegedly unequal treatment.” Reece, 79 F.3d at 487. If the employer met this burden, the

employee would have to prove that the articulated reason was a pretext for unlawful

discrimination. Id. Both of these steps would require the court to interpret the CBA. First, the

employer would “undoubtedly rely on the CBA” to argue that the provisions related to

promotion, seniority, and assignment to training programs justified the employer’s actions. Id.

Second, “when [the employee] then attempts to show that [the employer’s] stated reason is

pretextual, the CBA would have to be interpreted because [the employee] would have to

challenge [the employer’s] rights under the CBA.” Id. As a result, the Fifth Circuit concluded

that the employer’s anticipated defense required interpretation of the CBA, leading to

preemption.

       The Roadway decision concerned an employee’s retaliatory-discharge claim. The Fifth

Circuit noted that the employee’s burden would be to establish “a causal link between his

discharge and his claim for workers’ compensation.” Roadway, 931 F.2d at 1090. The employer

could rebut the allegations by showing a “legitimate reason for the discharge,” including a

reason justified by the CBA, but the employer would avoid liability only if it could prove that the

workers’ compensation claim was not a determining factor in the discharge. Id. Under these

circumstances, the Fifth Circuit concluded that an interpretation of the CBA was “not

inextricably intertwined with the state-law claim.” Id. (relying on Lingle, which also concerned

a retaliatory-discharge claim, and which reached the same conclusion about preemption).



3/6
      Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 4 of 6



       Having analyzed these decisions, the Court finds that Reece is more closely analogous,

and Roadway is distinguishable.        In Reece, as in this matter, the employee advanced a

discrimination claim under the Texas Labor Code. Just like the plaintiff–employee in Reece,

Rivas will have to establish a prima facie case of national-origin discrimination. If he succeeds,

the burden will shift to G4S to present a legitimate, nondiscriminatory reason for Rivas’s

termination. In doing so, G4S will “undoubtedly rely” on the CBA’s Discipline and Discharge

provision—i.e, Article X of the CBA—to justify its actions. See Reece, 79 F.3d at 487. If the

Court found that Article X provided just cause for termination—a finding that would require

construction of that CBA provision—Rivas would then have to prove that G4S’s reliance on the

CBA was pretextual. It is G4S’s defense that will require the Court to interpret the CBA’s

provisions. In similar circumstances, at least two other district courts in the Southern District of

Texas have relied on Reece to conclude that Section 301 of the LMRA preempted Texas Labor

Code discrimination claims. See, e.g., Moreno v. STP Nuclear Operating Co., 172 F. Supp. 2d

857, 860 (S.D. Tex. 2001) (“[B]ecause promotions to temporary supervisory positions are

specifically covered by the CBA . . . , Moreno’s state law [national-origin discrimination] claims

regarding STP’s refusal to make him a temporary supervisor are preempted by the LMRA.”);

Frost v. Harper, No. Civ.A. C-01-069, 2001 WL 34063533, at *6 (S.D. Tex. March 23, 2001)

(finding that the LMRA preempted the employee’s racial-discrimination claims under the Texas

Labor Code because the employer would “point to the CBA, which includes provisions regarding

abuse of sick leave and reserving to the company the right to discipline employees, as part of its

non-pretextual reason for dismissal”).

       Rivas’s requested relief further shows the important role that the CBA will play in this

lawsuit. He requests reinstatement, back pay, damages for emotional distress and pain, and

attorney’s fees. (Pl. Original Pet., Doc. 1-1, 7–8) Under the Texas Labor Code, an employee

cannot recover damages or obtain reinstatement if the employer demonstrates that it "would

have taken the same action [e.g., terminating the employee] in the absence of the impermissible

4/6
      Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 5 of 6



motivating factor.” TEX. LABOR CODE § 21.125(b). In other words, to obtain the entirety of his

requested relief, Rivas will have to negate G4S’s reliance on Article X, which will require the

Court to construe the scope and application of that CBA provision.

       In contrast, the retaliatory-discharge claims at issue in Lingle and Roadway did not

require interpreting CBA provisions. The employers in those cases, in their respective defenses,

could present legitimate reasons for the terminations, including reasons that relied on CBA

provisions. But the employees would not have to negate those purported grounds so long as

they could show that their workers’ compensation claims played some role in the decisions to

discharge them. This distinction renders Roadway and Lingle inapplicable to Rivas’s action.

       In addition, not only is Rivas’s racial-discrimination claim inextricably intertwined with

the CBA, but the parties’ dispute over Rivas’s failure to comply with the Grievance and

Arbitration provision would also require the Court to interpret the CBA. While the parties agree

that Rivas did not complete the CBA’s grievance process, they dispute whether that process is

mandatory. If it is mandatory, Rivas’s claim might be barred. See, e.g., In re Poly-America, 262

S.W.3d 337, 349 (Tex. 2008) (“An arbitration agreement covering statutory claims is valid so

long as the . . . agreement does not waive the substantive rights and remedies the statute affords

and the arbitration procedures are fair . . . .”); In re Halliburton Co., 80 S.W.3d 566 (Tex. 2002)

(compelling arbitration of Texas Labor Code discrimination claim). Determining whether the

Grievance and Arbitration provision applies to Rivas’s claim necessarily requires interpreting

this CBA provision.

       Rivas argues, however, that a potential agreement-based remedy under the Grievance

and Arbitration provision does not deprive him of independent state-law remedies. (Pl.’s Resp.,

Doc. 21, 4 (citing Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246 (1994)) But the question is not

whether Rivas is being deprived of a state-law remedy; it is whether he must submit to

arbitration to receive that remedy. Resolving that question requires the Court to construe the

CBA. As a result, Rivas’s argument fails.

5/6
      Case 1:18-cv-00154 Document 24 Filed on 04/24/19 in TXSD Page 6 of 6



       III.    Conclusion

       For these reasons, it is:

       ORDERED that G4S Secure Solutions (USA), Inc.’s Motion for Summary Judgment is

GRANTED; and

       ORDERED that Rivas’s claim against G4S under the Texas Labor Code is DISMISSED

with prejudice.

       SIGNED this 24th day of April, 2019.


                                              _________________________________
                                              Fernando Rodriguez, Jr.
                                              United States District Judge




6/6
